number release date department of the treasury internal_revenue_service washington d c jun cc el gl br3 gl-804920-99 uilc memorandum for perry t foster assistant regional_counsel gl western region cc wr from lawrence h schattner chief branch cc el gl br3 subject treasury reclamation branch this is in response to your memorandum dated date this document is not to be cited as precedent issue what efforts can be made to prevent financial management service fms from reclaiming tax_refund amounts from a chapter trustee’s bank account conclusions special procedures should make certain that refund checks are made payable to the taxpayer debtor and the trustee should always obtain the debtor’s endorsement before depositing the check additionally there should be improved communication between special procedures and the service_center in no case should the service_center refer a refund inquiry to fms without investigating a taxpayer’s bankruptcy history and consulting with the office that originated the refund finally if the trustee cannot resolve the matter with fms he may want to consider his rights against his bank facts your memorandum presents a problem faced by a chapter trustee in one of the districts in your region although the problem has come up in at least three different cases due to the similarity of all the relevant facts we will treat them as arising out of one case gl-804920-99 the special procedures insolvency unit prepared a request for a manual refund to be made out to the taxpayer debtor in care of the chapter trustee the refund check was so issued by the service_center and deposited by the trustee into his trust account the trustee deposited the check with his stamp he did not have the taxpayer endorse the check subsequently the service_center received a claim_for_refund from the debtor apparently the service_center then referred the matter to fms for investigation at some point the debtor filled out a fms form_1133 claim against the united_states for the proceeds of a government check subsequently fms issued a form_6536 a reclamation request to the trustee’s bank the reclamation requested that the bank remit the amount of the refund to the appropriate federal reserve or depositary bank the reason given was unauthorized negotiation claim submitted by payee the bank complied with the request by taking the money out of the trustee’s account apparently without first notifying the trustee as the trustee had already distributed the amount of the refund to the debtor’s creditors the money withdrawn by the bank actually belonged to the estates of other debtors essentially this leaves the trustee personally liable to those other estates the trustee has written to the reclamation branch of fms attempting to resolve the matter law and analysis one of the first questions raised by these facts is whether special procedures and the service_center properly handled the refund internal_revenue_manual sec_57dollar_figure sets forth the duties of special procedures regarding the issuance of refunds in bankruptcy cases relevant here the manual provides that where it is determined that the trustee is to receive the refund special procedures is to cause the issuance of a check made payable to the taxpayer but mailed to the trustee irm sec_57 c the issuance of a check will be requested by preparing form_5792 request for idrs generated refund to be mailed to the service_center the notation issue letter c must be entered in the remarks section of the form the letter c notifies the taxpayer that the refund is being sent to the trustee when special procedures receives the refund check it should send the check to the trustee id where it is determined that the taxpayer is entitled to the refund special procedure is to cause the issuance of a refund check made payable to the taxpayer and mailed directly to the taxpayer by mailing a form_5792 to the service_center such refund checks are not routed through special procedures irm sec_57 d according to the supporting documents attached to your memorandum the service_center did not issue a letter 1444c special procedures management is now attempting to correct that problem with the service_center which we agree would be helpful the honest debtor taxpayer generally will not seek a refund from the service if he is aware that it was issued to the trustee gl-804920-99 another matter that special procedures should consider is that its request in the instant case that the refund be made payable to the taxpayer in care of the trustee is not completely consistent with the manual the manual provides that the check is to be made payable to the taxpayer irm sec_57 c we strongly suggest that the in care of language be omitted from refund checks in this type of situation although it is quite questionable whether the bank properly honored the check without the debtor’s endorsement even with the in care of language if the service had simply made the check payable to the taxpayer debtor the trustee’s problem may have been avoided the estate is not a separate_entity in a chapter and the trustee should be required to obtain the debtor’s endorsement before depositing the refund check special procedures may want to advise trustees about proper endorsements if the debtor refuses to endorse a check the matter may always be brought before the bankruptcy court the service_center also played an important role here before it referred the debtor’s refund inquiry to fms it should have consulted with the office that originated the refund and or investigated the debtor’s bankruptcy history better communication between the service_center and special procedures in this regard may avoid this problem in the future accordingly special procedures should contact the service_center to make sure that this does not happen again formal procedures of coordination could be established to the extent they do not already exist as indicated above the service can certainly take steps to avoid improper reclamations by fms however it appears that the trustee may well have a legitimate complaint against his bank fms is authorized to reclaim the amount of a check that has been paid over a forged or unauthorized endorsement from the presenting bank or other endorser that breached its guarantee of endorsement c f_r et seq copy attached here the fms form_6536 the reclamation which was issued to the bank requested that the bank remit the refund amount to the appropriate federal reserve or depositary bank it did not require the bank to take the amount of the refund from the trustee’s account it appears that the bank satisfied fms’s request by taking the money out of the trustee’s account without first notifying the trustee the bank did not follow the procedures set up for protesting a reclamation by fms in c f_r had it done so or at least notified the trustee fms probably would have withdrawn its reclamation request we spoke informally with an employee in the financial processing division of fms she informed us that if the trustee filed a protest in the form of a letter it would be processed she further stated however that matters may be processed more quickly when the protest is filed by the bank she suggested that the trustee should have presented evidence to the bank showing that the refund check was property of the debtor’s bankruptcy_estate and then the bank should have protested the gl-804920-99 reclamation of course the trustee was not in a position to challenge the reclamation until he had notice of it it is our understanding that the trustee now has been refunded the amount of the refund in at least one of the cases we assume that this is fms’s response to his inquiries and that the other refunds may be forthcoming the service may want to consider whether an erroneous refund_suit against the debtor would be appropriate our suggestion is that because the amount at issue is de minimus taking the measures explained above to prevent the problem from arising in future cases may be the better action hazards and other considerations we do not see any significant risks with the position taken herein the trustee has made his inquiries to fms and although the process may be slow it seems that that agency is responding to the matter however for its part the service should take steps to ensure that refunds are properly processed in bankruptcy situations or it may be exposed to such risks as violating the automatic_stay and issuing two refunds checks if you have any further questions please call us at attachment as stated cc assistant regional_counsel gl western region we note that the address to which the trustee sent his inquiry letters to fms is slightly different than that provided in c f_r that may be one reason why it has taken fms so long to respond to his inquiries
